Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of amendment, remarks and declaration under 1.132 all filed on 8/5/22 and IDS filed on 7/8/22.  Claims 1-18 are pending and examined in the application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The following rejections are maintained.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over
 Machine translated text  of JP 2000-063233 (‘233) and US 2010/0172850 (‘850). 
Response to Arguments
Applicant's arguments filed 8/5/22 have been fully considered but they are not persuasive. 
 	Applicants admit that both the references teach silicone-based surfactant without a long chain alkyl chain as KF-6017(PEG-10 dimethicone)
 does not provide suitable results in emulsion of the sort under consideration here ( page 3, last paragraph).
Applicants also argue at page 4, second paragraph that that both the references tend to lead one of ordinary skill away from using KF-6017 (PEG-10 dimethicone).

	In response to the above argument,  US ‘850 under table 2 under comparative example 3 teaches the claimed polyether-modified silicone  known as KF -6017 and the average scores for emulsion stability , spreading and non-oiliness is above 3 ( see paragraph 0052 for the determination of criteria). KF-6017 is a silicone-based surfactant and it is drawn to formula (3) without a long chain.
 	One of ordinary skill in the art would certainly be motivated to modify the compositions of example 14 taught by JP and add  the silicone surfactant  of US ‘850 which is KF-6017 since substituting one silicone surfactant with another silicone surfactant is within the ken of the skilled chemist. Additionally one of ordinary skill the art would have reasonable expectation of success that by using the silicone surfactant  of US ‘850 wherein the compostion  of example 14 having only UV scattering agent  would have the advantages of inhibiting agglomeration of the particulate zinc oxide and/or titanium dioxide and obtaining superior emulsion stability, hardly whitening the skin when applied, and achieving excellent applicability taught by US ‘850 and the modified compositions also exhibit refreshing feeling without oiliness, no feeling of skin burden and excellent stability over time and all these advantages are beneficial to the consumer.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Machine translated text  of JP 2000-063233 (‘233) and US 2010/0172850 (‘850) as applied to claims 1, 2, 4, and 7-8, further in view of  US 2005/0079188  (‘188). 
Claims 1, 2, 4-10, 11, 14, and 15-18 are rejected under 35 U.S.C. 103 as being
unpatentable over Machine translated text  of JP 2000-063233 (‘233) and US 2012/0201905 (‘905) and US 2005/0079188 (‘188). 

Response to Arguments
Applicant's arguments filed 8/5/22 have been fully considered but they are not persuasive. 
	Applicants point out that claims 9 and 18 are rejected under 35 USC 103 as being unpatentable over  JP 2000-063233 (‘233) and US 2010/0172850 (‘850) as applied to claims 1, 2, 4, and 7-8, further in view of  US 2005/0079188  (‘188). 
	Examiner is unclear  regarding claim 18 as the rejections are different, and for claim 9 the rejection is further in view of whereas for claim 18, the rejection is “Claims 1, 2, 4, 6-10, 11, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Machine translated text  of JP 2000-063233 (‘233) and US 2012/0201905 (‘905) and US 2005/0079188 (‘188) “. 
	Applicants argue that  the alkylene oxide represented by formula (I) may overlap with  element (G) recited in claims 9 and 18, however both these claims depend on claim 1 and claim 1 is not obvious over  the combination of  JP 2000-063233 (‘233) and US 2010/0172850 (‘850) and accordingly claims 9 and 18 are also not obvious over JP 2000-063233 (‘233) and US 2012/0201905 (‘905) and further in view of  US 2005/0079188 (‘188).
In response to the above argument, claim 1 is obvious over the combination of  JP 2000-063233 (‘233) and US 2010/0172850 (‘850) as explained above and claims 9 and 18 are also obvious over US 2005/0079188 (‘188).
Claims 3, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over
Machine translated text  of JP 2000-063233 (‘233) and US 2010/0172850 (‘850)  as applied to claims1, 2, 4, and 7-8  above, and further in view of  US 2012/0201905 (‘905).
	JP ‘233 teaches under example 14 organically modified bentonite but does not disclose the limitation of claims 3 and 12 wherein the organic-modified clay mineral is “dimethyl distearyl ammonium hectorite “.
US ‘188 teaches w/o cosmetics and  at ¶¶ [ 0038-0047] teaches the formula drawn to claim 10 and at ¶ [ 0066] teaches claimed “dimethyl distearyl ammonium hectorite “ and at ¶ [ 0067] teaches that the organically-modified clays are on the market known by “ bentone” ( bentonite). 
Accordingly, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of  example 14 of JP  and substitute the bentone with another organically modified clay which is “dimethyl distearyl ammonium hectorite “ and also add silicone-based surfactant taught by US ‘905 in analogous w/o cosmetics with the reasonable expectation of success, that the modified compositions also exhibit refreshing feeling without oiliness, no feeling of skin burden and excellent stability over time and all these advantages are beneficial to the consumer. This is a prima facie case of obviousness.
Response to Arguments
Applicant's arguments filed 8/5/22 have been fully considered but they are not persuasive. 
Applicants argue that claim 1 is not obvious over  the combination of  JP 2000-063233 (‘233) and US 2010/0172850 (‘850) and accordingly claims 3 and 12 are also not obvious over JP 2000-063233 (‘233) and US 2012/0201905 (‘905) and further in view of  US ‘905.
In response to the above argument, claim 1 is obvious over the combination of  JP 2000-063233 (‘233) and US 2010/0172850 (‘850) as explained above and claims 3 and 12 are also obvious over US ‘905.
Applicants argue regarding claim 10 of the present application directly limits the silicone -based surfactant “ to just the silicone surfactant of formula (3)” whereas US ‘905 also discloses polyoxyalkylene/alkyl commodified silicone (A) in addition to  polyoxyalkylene- modified silicone (B) in order to attain improved moisturizing effect and feeling under table 4 and there fore there is no apparent motivation to use only (B).
In response to the above argument, applicant’s attention is drawn to table 1 which use only  modified silicone B1 under 1-d and 1-4. Silicone B 1 is drawn to KF-6017 ( see paragraph 0097).  
Applicant’s attention is also drawn to table 2 which use only  modified silicone B1 under 1-7 and 1-8. Silicone B1 is drawn to KF-6017 ( see paragraph 0097, which describes Silicone B1).  
Applicant’s attention is also drawn to table 3 which use only  modified silicone B1 under 1-3 and 1-7. Silicone B1 is drawn to KF-6017 ( see paragraph 0097, which describes Silicone B1).  For these two examples, there is no appearance change of emulsion particles such as separation or aggregation.
Therefore, there is motivation to use only one silicone surfactant.
Applicant’s point out to declaration under 1.132 and state  that the declaration demonstrates additional cosmetic composition comprising a UV scattering agent as component (A) exhibits the same unexpected property.
In response to the above argument, the showing in the declaration is unpersuasive for the following enumerated reasons:
Component A in the declarations limited to zinc oxide and titanium oxide mixture and claim 1 is to “ UV “ scattering agent.
Component B in the declaration is limited to dimethyl distearammonium hectorite and claim 1 is to “an organic-modified clay material”.
Component C in the declaration is limited to dextrin palmitate  and claim 1 is to “an oil phase thickening agent  other than B”.
Component D in the declaration is limited to PEG-10 dimethicone under formula 3 and bis-butyl dimethicone polyglyceryl-3 under formula 5  and claim 1 is to “ vast genus under silicone surfactant drawn to formula 3 and formula 5”.
Component F in the declaration is limited to ”trimethylsiloxy silicate”  and claim 1  does not recite this ingredient, however claim 7 recites “oil soluble film forming agent”.
Component G in the declaration is limited to ” PEG/PPG -14/7 dimethyl ether”  and claim 1  does not recite this ingredient, however claim 9 recites “ polyoxyethylene-polyoxy propylene dialkyl ether”.
The showing in the declarations not commensurate with the scope of claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619